Title: 1779 March 12. Fryday.
From: Adams, John
To: 


       About one O Clock arrived at Nantes at L’hotelle de la Comedie, Rue, after a Journey of near five days, having sett off from Passy Monday the 8th. This Journey, which was by Versailles, is thro the most barren and least cultivated Part of France.
       After Dinner, I had the Honour to be visited by the following American Gentlemen. Mr. Williams, Mr. Williams my Pupil, Mr. Lloyd, Mr. Ridley, Mr. Wharton, Mr. Lee, Mr. Daubrèe Dobrée, Mr . Maese Mease, Captn. Jones, Lt. Brown, Mr. Ingraham Ingram, Mr. Cummings, Mr. Bradford, Mr. blank in MS
       Mr. Jno. Lloyd is a sensible Man. He says that the french officers of Marine, consider Convoys as a disgracefull Service. They hate to be ordered to convoy Merchant Vessells. That when a Convoy is ordered, the officer is negligent and the Merchant dares not complain. The Marine officers and Police officers, and Custom house officers are connected together, and if a Merchant complains he is marked out as an obnoxious Person and Advantages are taken of him, so that he hold his Tongue.
      